DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 19-22 in the reply filed on 27 April 2022 is acknowledged. Claims 1-5, 13 and 17-18 are withdrawn, Claims 6-12 and 14-16 are cancelled and new claims 23-32 have been added which are directed towards the elected invention.
Claim Objections
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim requires an insulative R-value greater than or equal to 6.0 per inch at 40 degrees F. However, this is unclear because R-value is a function of the change in temperature over the thermal conductivity of the member. In the instant case, the outside temperature may be 40, but the inside temperature is unknown to establish the change or delta in temperature.
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not set forth the R-Value at 30 degrees or less.
Claim 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim requires an insulative R-value greater than or equal to 6.0 per inch at a temperature less than or equal to 30 degrees F. However, this is unclear because R-value is a function of the change in temperature over the thermal conductivity of the member. In the instant case, the outside temperature may be 30, but the inside temperature is unknown to establish the change or delta in temperature.
Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not define the core maintains an insulative R-value within 0.25 R/inch between an inflection point temperature and 40 degrees.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,528,269 to Nandi in view of US Patent Application Publication # 2002/0022674 to Singh.
Regarding claim 19, Nandi teaches in Figure 5, a foam board (500) [roof system comprising a foam board (Column 4, Lines 4-5)] comprising: a polyisocyanurate core (504) (Column 12, Lines 1-2) produced from: an isocyanate (Column 12, Line 51); a polyol (Column 12, Line 52), and a blowing agent (Column 13, Lines 7-8) comprising a mixture of n-pentane and isopentane (Column 6, Lines 52-55), and the polyisocyanurate core has an insulative R-value greater than or equal to 6.0 per inch [6.4 (Column 1, Lines 48-49)]. Nandi does not teach the blowing agent mixture comprises at least 75% isopentane by weight. However, Singh teaches a blowing agent (Paragraph 0001) comprising a mixture of n-pentane and isopentane that has at least 75% isopentane by weight (Paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a blowing agent because Singh teaches that such a blowing agent is sold by the name “Borger Isopentane” by the Philips Petroleum Company (Paragraph 0060) thus being old and well known. Neither Nandi nor Singh teach the R-value is at 40 degrees F. However, structural decks [like that of Nandi] are often used in conditions where the outside temperature is 40 degrees F. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the desired R-value of the core valid at a common use temperature.
Regarding claim 20, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches in Figure 5, a facer material (508) [waterproof membrane (Column 12, Line 17)] applied to one surface of the polyisocyanurate core (504).
Regarding claim 21, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the polyisocyanurate core has a density from 1.5 to 2.5 pcf (Column 2, Lines 11-12).
Regarding claim 22, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the polyisocyanurate core is produced from a non-halogenated fire retardant (Column 1, Lines 28-31).
Regarding claim 23, Nandi in view of Singh teach a foam board. Furthermore, Singh teaches that the mixture is at least 90% isopentane (Paragraph 0060).
Regarding claim 25, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the polyisocyanurate core is a closed cell insulation [close (Column 9, Lines 44-45)] with a cell size of 200 microns or less (Column 2, Lines 9-11).
Regarding claim 26, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the polyisocyanurate core has an isocyanate index greater than or equal to 250 (Column 5, Lines 53-55).
Regarding claim 27, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the polyol comprises an aromatic polyol (Column 4, Lines 27-36).
Regarding claim 28, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the polyisocyanurate core is a closed cell insulation [close (Column 9, Lines 44-45)] having a density from about 2.0 to about 4.0 pcf (Column 2, Lines 11-12).
Regarding claim 29, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the blowing agent is from 1 to 10 weight percent of the polyisocyanurate core (Column 1, Lines 62-64).
Regarding claim 30, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the polyol comprises an aromatic polyol (Column 4, Lines 27-36).
Regarding claim 31, as best understood, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches the polyisocyanurate core has an insulative R-value greater than or equal to 6.0 per inch [6.4 (Column 1, Lines 48-49)] but does not teach it is at a temperature less than or equal to 30 degrees. However, structural decks [like that of Nandi] are often used in conditions where the outside temperature is at or below 30 degrees F. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the desired R-value of the core valid at a common use temperature.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,528,269 to Nandi in view of US Patent Application Publication # 2002/0022674 to Singh in view of US Patent # 8,142,903 to Letts in further view of US Patent # 10,428,170 to Singn.
Regarding claim 24, Nandi in view of Singh teach a foam board. Furthermore, Nandi teaches ratio of polyisocyanurate to polyurethane in the core has a ratio greater than 2.0 [an index between 250 and 270 (Column 6, Lines 6-8)]. Letts recites that a PIR/PUR ratio of 3 provides an ISO index of 300 (Column 2, Lines 27-28). Furthermore, Singn teaches, various polyisocyanurate foams two of which having a PIR/PUR ratio of 2.0 or greater and a isocyante index [calculated parameters index] greater than or equal to 250 [see Table 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an ISO index between 250 and 270 would provide a PIR/PUR ratio greater than 2.
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,528,269 to Nandi in view of US Patent Application Publication # 2002/0022674 to Singh in further view of BSC Information 502.
Regarding claim 32, Nandi in view of Singh teach a foam board but they do not teach the polyisocyanurate core maintains an insulative R-value within 0.25 R/inch between an inflection point temperature and 40 degrees F. However, BSC Information 502 shows in Figure 1 on Page 2, R-values have inflection points. There appears to be an inflection point right around 40 degrees F thus the R-value is maintained at 40 degrees F. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not have the R-value change too much within the desired working range for the foam board in order to achieve expected insulating values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635